—Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered October 22, 1998, convicting him of criminally negligent homicide, assault in the second degree, speeding, and failing to stop at a stop sign, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The evidence established that the defendant, who had been drinking alcohol and smoking marihuana, drove his vehicle at 65 to 70 miles per hour on a winding and hilly *622road which posted a speed limit of 30 miles per hour. Moreover, the defendant’s vehicle crossed over double yellow lines, went through two stop signs at a high rate of speed without stopping, and then collided with another vehicle, which had the right of way, in the intersection. The collision resulted in the death of one of the defendant’s passengers and serious physical injury to another.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Goldstein, J. P., Florio, Feuerstein and Schmidt, JJ., concur.